DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 107328309 A).
In reference to claim 1, Sun discloses a conducted electrical weapon handle comprising: 
a body comprising a first end opposite a second end, wherein the second end defines a front surface, a top surface, a bottom surface, a first side surface, and a second side surface (figures, elements 103+104); 
a handle portion defining the first end of the body (figure 1, handle clearly shown); and 
a magazine bay positioned at the second end of the body, wherein the magazine bay defines an opening extending from a first portion of the front surface onto a second portion of the bottom surface, and wherein the opening further extends from a third portion of the first side surface onto a fourth portion of the second side surface (figure 5, magazine bay 302 having an opening extending, as claimed, from the open front end onto portions 302-1, 302-2, and 302-3 of the bottom side, and onto the first and second side surfaces, as seen by the generally triangular cutouts that provide grasping of a magazine by a user).
In reference to claim 5, Sun clearly discloses the claimed invention (figures 1-5, 16, and 19, magazines 400 clearly engage with the magazine bay by sliding into the opening in a front-to-rear direction).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2006/0225333) in view of McDermit (10598467).
In reference to claim 1, Park discloses a conducted electrical weapon handle comprising: 
a body comprising a first end opposite a second end, wherein the second end defines a front surface, a top surface, a bottom surface, a first side surface, and a second side surface (figure 1, body 14); 
a handle portion defining the first end of the body (figure 1, handle 12); and 
a magazine bay positioned at the second end of the body, wherein the magazine bay defines an opening extending from a first portion of the front surface onto a second portion of the bottom surface (figures 1 and 26, magazine bay 26).
Thus, Park discloses the claimed invention, except for wherein the opening further extends from a third portion of the first side surface onto a fourth portion of the second side surface. However, McDermit teaches that it is known to extend an opening of a magazine bay from a third portion of the first side surface onto a fourth portion of the second side surface, across a bottom opening, in order to aid a user in removing a magazine from the magazine bay via grasping opposing sides of the magazine (figure 11). Thus, it would have been obvious to one of ordinary skill in the art to extend the opening in the weapon handle, of Park, from a third portion of the first side surface onto a fourth portion of the second side surface, across a bottom opening, in order to aid a user in removing a magazine from the magazine bay via grasping opposing sides of the magazine.

In reference to claim 2, Park in view of McDermit (the modified Park) makes obvious the claimed invention (Park: figures 1 and 3, the top wall defining the top surface of element 14 constitutes an upper member as claimed).
In reference to claim 3, the modified Park makes obvious the claimed invention (Park: figures 1 and 3).
In reference to claim 4, the modified Park makes obvious the claimed invention (Park: figures 1 and 3, magazine 22; see above-reference to claim 1, teaching of McDermit results in side portions of a magazine being exposed to grasping).
In reference to claim 6, the modified Park makes obvious the claimed invention (Park: figures 1, 3, and 8; paragraph 28; abstract).

In reference to claim 7, Park discloses a conducted electrical weapon comprising: 
a handle body comprising a first end opposite a second end, wherein the second end defines a front surface, a top surface, a bottom surface, a first side surface, and a second side surface (figures 1 and 3, handle body 12+14; Page 39 of 42P.WW.0253.031
a magazine bay positioned at the second end of the body, wherein the magazine bay defines an opening extending from a first portion of the front surface onto a second portion of the bottom surface (figures 1 and 3, magazine bay 26); and 
a magazine releasably engaged within the opening of the magazine bay (figures 1 and 3, magazine 22).
Thus, Park discloses the claimed invention, except for wherein the opening further extends from a third portion of the first side surface onto a fourth portion of the second side surface. However, McDermit teaches that it is known to extend an opening of a magazine bay from a third portion of the first side surface onto a fourth portion of the second side surface, across a bottom opening, in order to aid a user in removing a magazine from the magazine bay via grasping opposing sides of the magazine (figure 11). Thus, it would have been obvious to one of ordinary skill in the art to extend the opening in the weapon handle, of Park, from a third portion of the first side surface onto a fourth portion of the second side surface, across a bottom opening, in order to aid a user in removing a magazine from the magazine bay via grasping opposing sides of the magazine.

In reference to claim 10, the modified Park makes obvious the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 11, the modified Park makes obvious the claimed invention (Park: figure 3, elements 28 and 30).
In reference to claim 15, the modified Park makes obvious the claimed invention, except for an alignment guide configured to engage the magazine bay. However, the examiner takes Official Notice that it is known to provide a magazine of a weapon with an alignment guide configured to engage a magazine bay of the weapon, in order to aid proper engagement and alignment of the magazine in the magazine bay. Thus, it would have been obvious to one of ordinary skill in the art to provide the magazine of the modified Park with an alignment guide configured to engage a magazine bay of the weapon, in order to aid proper engagement and alignment of the magazine in the magazine bay.
In reference to claim 16, the modified Park makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 17, the modified Park makes obvious the claimed invention, as set forth above in the reference to claim 4.
In reference to claim 18, the modified Park makes obvious the claimed invention, as set forth above in reference to claim 4.
In reference to claim 19, the modified Park, as set forth above, makes obvious the claimed invention except for a second magazine, as claimed. However, McDermit further teaches that it is known to provide a weapon with two magazines having different lengths, in order to accommodate different capacities based on operational needs (figures 11, 13, 15, 17, and 18 show a relatively smaller, flush mount magazine; figure 12 shows a relatively larger, extended magazine). Thus, it would have been obvious to one of ordinary skill in the art to provide the weapon of the modified Park with two magazines having different lengths, in order to accommodate different capacities based on operational needs.
In reference to claim 20, the modified Park makes obvious the claimed invention, as set forth above in the reference to claim 2.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Park in view of Brave et al. (2012/0262293; “Brave”).
In reference to claim 8, the modified Park makes obvious the claimed invention, except for wherein the handle body further comprises a processor, and wherein the processor communicates with the magazine to receive data about the magazine in response to the magazine being engaged with the magazine bay. It is noted that Park remains silent as to many of the details regarding the control circuitry of the disclosed weapon, and merely provides a general overview (paragraph 21). However, Brave teaches that it is known to provide a conducted electrical weapon (CEW), like that of Park, with a processor that communicates with the magazine to receive data about the magazine in response to the magazine being engaged with the magazine bay, in order to provide the processor with information pertinent to successful operation and overall functionality (paragraphs 29 and 42). Thus, it would have been obvious to one of ordinary skill in the art to provide the CEW of the modified Park with a processor that communicates with the magazine to receive data about the magazine in response to the magazine being engaged with the magazine bay, in order to provide the processor with information pertinent to successful operation and overall functionality.
In reference to claim 9, the modified Park in view of Brave makes obvious the claimed invention, as set forth above in the reference to claim 8 (see paragraph 42 of Brave).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Park in view of Brundula (2014/0098453).
In reference to claim 12, the modified Park makes obvious the claimed invention, except for wherein the firing tubes are arranged in an array comprising three columns (Park merely discloses a single column of firing tubes). However, Brundula teaches that it is known to form a magazine for a CEW with a plurality of firing tubes that are arranged in an array comprising three columns, in order to provide relatively more ammunition per magazine vis-à-vis a magazine with a single column array of firing tubes (figure 5A shows three columns of firing tubes, as described in paragraph 155; paragraph 22 makes clear that independently replaceable cartridges like those shown in figure 5A, elements 522, 524, and 526, can be alternatively formed as a single magazine). Thus, it would have been obvious to one of ordinary skill in the art to form the magazine of the modified Park with a plurality of firing tubes that are arranged in an array comprising three columns, in order to provide relatively more ammunition per magazine vis-à-vis a magazine with a single column array of firing tubes.
In reference to claim 14, the modified Park makes obvious the claimed invention, except for wherein the handle body comprises at least one of a positional sensor or an environmental sensor, wherein the magazine comprises a plurality of cartridges, and wherein the handle body is configured to cause deployment of at least one cartridge of the plurality of cartridges based on data provided from the at least one of the positional sensor or the environmental sensor. However, Brundula teaches that it is known to form a magazine as comprising a plurality of cartridges, and to provide a handle body with at least one positional sensor, wherein the handle body is configured to cause deployment of at least one cartridge based on data provided from the positional sensor, in order to ensure that the CEW only fires in authorized locations (figure 5A, cartridges 522, 524, and 526; paragraph 123 discloses a positional sensor, e.g., GPS module, as claimed). Thus, it would have been obvious to one of ordinary skill in the art to provide the CEW of the modified Park with a magazine comprising a plurality of cartridges, and to provide a handle body with at least one positional sensor, wherein the handle body is configured to cause deployment of at least one cartridge based on data provided from the positional sensor, in order to ensure that the CEW only fires in authorized locations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Park in view of Brundula and further in view of Nemtyshkin et al (7950329).
The modified Park in view of Brundula makes obvious the claimed invention, as set forth above, except for wherein each firing tube from the plurality of firing tubes is configured to secure a cartridge. However, Nemtyshkin teaches that it is known to provide a magazine of a CEW with a plurality of unitary cartridges, in order to provide a projectile of each unitary cartridge with its own trailing wire and propellant, so as to avoid the disadvantages associated with tandem cartridges that combine two projectiles, two sets of trailing wires, and a common propellant (column 4, lines 34-39; column 3, lines 54-67, figures 1-8 show various embodiments of the unitary cartridges). Thus, it would have been obvious to one of ordinary skill in the art to provide each firing tube, of the modified Park in view of Brundula, with a unitary cartridge as taught by Nemtyshkin, in order to avoid the disadvantages associated with tandem cartridges.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/607791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims set forth each and every feature of the instant application claims; any feature that isn’t claimed in the copending application claims is known in the prior art, as set forth above (art rejections). Thus, those claims of the copending application, which set forth each and every feature of the claims of the instant application, in effect “anticipate” the instant application claims. Further, it would have been obvious to one of ordinary skill in the art to provide the invention of the copending application claims with any features of the instant application claims, in order to realize the benefits and advantages associated therewith.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Park in view of McDermit newly applied.
Regarding Sun, it is noted that the reference clearly discloses each and every limitation of claims 1 and 5, as described in the above-rejection. Looking at figure 5, it can be clearly seen that the lead lines for reference numerals 302-1, 302-2, and 302-3 point to empty spaces, i.e., openings, that separate forwardly extending protrusions (clip supports) and merge with the large front opening of the weapon handle. Even if reference numerals 302-1, 302-2, and 302-3 are considered as the supports themselves, it is still clear that they are separated by openings that merge with the opening in the front of the weapon handle. Thus, Applicant’s argument that Sun fails to teach an opening that extends onto the bottom surface is flawed and unpersuasive.
Applicant’s attention is directed to the above-rejections, which clearly describe how the prior art discloses and/or teaches each and every limitation of the claims. Thus, Applicant’s claims are clearly unpatentable over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McNulty, Jr. et al. (6575073), Bottesch (5747719), McNulty, Jr. (6877434), Chudy, II (2006/0120009), Kim (2019/0128650), Lavin et al. (2019/0257622), Salisbury et al. (2021/0071999), and Ladyagin (RU 2748738 C1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641